Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D originally filed on September 15, 2003 (including additional amendments thereto) with respect to the shares of Common Stock, par value $.40 per share, of CPI Corp.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:October 2, 2009 RAMIUS MULTI-STRATEGY MASTER FUND LTD RAMIUS VALUE AND OPPORTUNITY MASTER FUND LTD By: Ramius Advisors, L.L.C., By: RGC Starboard Advisors, LLC, its investment advisor its investment manager By: Ramius LLC, By: Ramius LLC, its sole member its sole member By: C4S & Co., L.L.C., By: C4S & Co., L.L.C., its managing member its managing member RAMIUS MERGER ARBITRAGE MASTER FUND LTD RCG STARBOARD ADVISORS, LLC By: Ramius Advisors, L.L.C., By: Ramius LLC, its investment advisor its sole member By: Ramius LLC, By: C4S & Co., L.L.C., its sole member its managing member By: C4S & Co., L.L.C., its managing member RCG PB, LTD. RAMIUS LLC By: Ramius Advisors, L.L.C., By: C4S & Co., L.L.C., its investment advisor as managing member By: Ramius LLC, its sole member By: C4S & Co., L.L.C., its managing member RAMIUS ADVISORS, L.L.C. RAMIUS ENTERPRISE MASTER FUND LTD By: Ramius LLC, By: Ramius Advisors, L.L.C., its sole member its investment advisor By: C4S & Co., L.L.C., By: Ramius LLC, its managing member its sole member By: C4S & Co., L.L.C., its managing member C4S & CO., L.L.C. By: /s/ Jeffrey M. Solomon Name: Jeffrey M. Solomon Title: Authorized Signatory /s/ Jeffrey M. Solomon JEFFREY M. SOLOMON Individually and as attorney-in-fact for Peter A. Cohen, Morgan B. Stark and Thomas W. Strauss
